 LADDIE COAL & MINING CO.553Laddie Coal&Mining Co.andHugh B. Birchfield.Case No.10-CA-3099.December 18, 1958DECISION AND ORDEROn July 30, 1958, Trial Examiner Louis Plost issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety,as setforth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptionsto the Intermediate Report, and a supporting brief, and Respondentfiled a reply brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing,and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediateReport, the exceptions and briefs, and the entirerecord in the case, and hereby adopts the Trial Examiner's findingsand conclusions, with the following modifications:'Although the question is not free from doubt,2 we agree with theTrial Examiner's conclusion that the discharge of employee Birch-field was not in violation of Section 8 (a) (1) and (3) of the Act,as alleged.The General Counsel does not dispute that Birchfieldcarried a cigarette lighter and smoking materials into the minewhich had been classified as "gassy"-an admitted violation of bothTennessee and United States mining laws.At all times pertinent,therewas a sign posted over the entrance to the mine, reading"DANGER-NO SMOKING-MATCHES-OR OPEN LIGHTS,"and prominent in the employees' bathhousewas aletter by Re-spondent expressing concern over smoking rules violations.VicePresident Long credibly testified that, on May 21, 1957, 2 monthsbefore the discharge, a death had occurred at Laddie as a resultof a safety violation, and that this death, plus reports of increasingsmoking violations, made necessary a new policy of strictness withregard to safety violations, which policy had been conveyed to theforemen in June and July.While it is true that smoking ruleshad not been strictly enforced prior to May 21, the date of the1The IntermediateReport incorrectly stated that George Posey,who was dischargedfor improper timbering,did not serveon the UMW picket line.2 Three monthsprior to Birchfield's discharge,14 of the Respondent's employees, in-cluding Birchfield, had participatedin picketingon behalfof the United Mine Workers.As was foundby the TrialExaminer,"Itmay wellbe that theRespondent considered,the UnitedMine Workers a plague whichcould prevent the operationof its mine."Onseveral occasions before his discharge,Birchfieldwas told bythe foremanto "watch hisstep," and that the Respondent was looking for a reasonto discharge UMW adherents.An additional fact, which the Intermediate Report failed to mention, was that VicePresident Long had previously told Birchfieldthat the company would "pull out" beforepaying UMW wages.122 NLRB No. 77. 554DECISIONSOF NATIONALLABOR RELATIONS BOARDmine death, there is undisputed evidence that three other employees,including two non-UMW adherents, had been discharged since thatdate for other safety violations.There is no allegation that any ofthe 13 other UMW pickets were discriminatorily discharged, orwere in any other manner discriminated against. In view of thesefactors, and the entire record in the case, we are constrained tohold, with the Trial Examiner, that Birchfield's discharge was forcause, and not for his UMW activities.Accordingly, we shall dis-miss the complaint.[The Board dismissed the complaint.]INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge filed by Hugh B. Birchfield on November 15, 1957, the GeneralCounsel of the National Labor Relations Board, by the Regional Director for theTenth Region (Atlanta, Georgia), issued a complaint and notice of hearing datedMarch 26, 1958, against Laddie Coal & Mining Co., herein called the Respondent,alleging that the Respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (a) (1) and (3) and Section2(6) and (7) of the National Labor Relations Act, as amended, herein called theAct.Copies of the charge, the complaint, and notice of hearing were duly servedupon the Respondent and the Charging Party.The charge, as filed, alleged that the Respondent had engaged in unfair laborpractices within the meaning of Section 8(a), (1), (2), and (3) of the Act.There-after on March 24, 1958, the Regional Director for the Board's Tenth Region, theScott County Miners Union, the Charging Party and the Respondent herein enteredinto a "Settlement Agreement" which in effect provided that: (a) the Respondentwithdraw and withholdrecognitionfrom the Scott County MinersUnion, unlessand until it be certified by the Board;' (b) no effect be given to a certain contractentered into between the Respondent and the Scott County Miners Union; (c) theRespondent and the Scott County Miners Union jointly and severally reimburse theRespondent's employees for initiation fees, dues, and assessments paid to the saidUnion after May 25, 1957; and (d) the Board "be asked to revoke thecertificationof the Union heretoforeissued inCase No. 10-RC-3843."The agreement further provided that the Regional Director be in no way precludedfrom issuing a complaint on the 8(a)(3) violation charged.The above agreement was approved by the Regional Director for the TenthRegion.On April 15, 1958, an"Order Revoking Certification of Representatives" wasissued in Case No. 10-RC-3843.The instant proceeding is based on the right reserved to the Regional Director inthe agreement above mentioned.The Respondent filed an answer in which it averred that Birchfield was dischargedfor cause and not as a result of any unfair labor practice as alleged.Pursuant to notice a hearing was held before Louis Plost, the duly designated TrialExaminer, at Huntsville, Tennessee, on May 13 and 14, 1958. The General Counsel,and the Respondent were represented by counsel, herein referredto in the names oftheir principals, the Charging Party,pro se.The parties participated in thehearingand were afforded full opportunity to be heard, to examine and cross-examine wit-nesses,to introduce evidence bearing upon the issues,to argue orally,and to filebriefs and/or proposed findings of fact and conclusions of law with the TrialExaminer.At the close of the hearing the Trial Examiner granted an unopposed motion bytheGeneral Counsel to conform all the pleadings to the proof with respect tospellings, dates, and like variance not substantive.No oral argument was presented.A date was set for the filing of briefs and/orproposed findings and conclusions.No briefs have been received.'The Scott County Miners Union had been certified May 15, 1957. The agreementprovided for voiding this certification. LADDIE COAL&MINING CO.555Upon the entire record and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe parties are in agreement that the Respondent is, and at all times materialherein has been,a Tennessee corporation maintaining its principal office and placeof business at or near Robbins, Tennessee,and is engaged in the operation of acoalmine.The Respondent during the last calendar year, which period is representative of alltimes material herein,sold and shipped coal valued at more than$100,000 directlyto customers located outside the State of Tennessee.II.THE ORGANIZATION INVOLVEDScott CountyMiners Union is a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGEDUNFAIRLABOR PRACTICESThe Alleged Discriminatory Discharge of Hugh B. BirchfieldThe complaint alleged that because of his membership in, and activities on behalfof, the United Mine Workers of America(UMW) and in violation of Section 8 (a) (1)and (3)of the Act the Respondent,on or about July 18, 1957,discharged andthereafter failed and refused to reinstate its employee Hugh B. Birchfield.To lay a foundation for the allegation that Birchfield was discharged because ofhisUMW membership and activities the General Counsel asbackgroundques-tioned Birchfield with respect to the time he began work for the Respondent in1955.Birchfield testified:Q. (By Mr. Hamilton.)Now, at that time [1955],were you a member orengaging in any activity on behalf of the United Mine Workers?A. No, sir.Iwas not.Q. Did you thereafter-that is, after you started back to work for the com-pany-engage in any activities for the United Mine Workers?A. Yes, sir. I did.Q. Approximately when was that?A.Well, Isigned a card for the United Mine Workers, I do not know, someseven or eight months after that,Iwould say. I do not know exactly whatdate was on it.However, it seems that if Birchfield became a member of the UMW by reason of"signing a card" he did not remain so but joined the Scott County Miners Unionin which he remained until sometime in May 1957, when according to his testimony"I was kicked out."On April 1, 1957, the Respondent shut down the Laddie Mine, the reason givenin a posted notice, being failure to sell coal then mined.While the Respondent'smine was shut down the UMW picketed various minesin the area.Birchfield testified he served on the picket line during its entire existence.The Respondent posted a notice that the mine would reopen on April 16, 1957. Onthat day some of its employees crossed the picket line but about 13 or 14 includingBirchfield continued to serve as pickets for the UMW,however, the mine did notresume work;the employees petitioned for a Board election to determine a bar-gaining representative;the election was held on May 7, 1957, the Scott CountyMiners Union being designated and thereafter certified2May 17, 1957.On May 20,the Respondent'smine reopened.On the same day Birchfield returned to work.Birchfield testified that "a week"after the mine reopened,Foreman Dewey Wrightentered into a conversation with him at his place of work, during whichMr. Wright told me to watch my step; said that he had orders to get rid of meat the first chance he got,and said for me to watch my step and to not letnobody catch me smoking and to watch my step.He further testified:Q.Was there anything said about why, or did Mr.-A. Said Mr. Long had told him that the first chance he got to fire me andthe other fellows that was on the picket line, and said that-Mr.Wright told him2 As found herein this certification was revoked after a settlement agreement,April 15,1958. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he said he could not fire a man for no reason at all, said I done my workand he just could not fire me; he could fire any of the rest of the men as soonas he would fire me, and said Mr. Long told him that he could always catchenough stuff on a man to.fire him, said he could just catch anything on himand fire him,said just any little thing,just wanted to get rid of him.According to Birchfield"three or four nights, probably, before I was fired," Fore-man Dewey Wright told him that"they were putting the pressure on him"to dischargeBirchfield and all other UMW adherents;he further testified:Q. Now, between this conversation that you told us about, about a weekafter you went back to work and the conversation that you just describedwhich you say was two or three days before you were discharged,approximatelyhow many times did you talk with Mr. Wright along this line?A.Well, just different times, It was nearly every night that something orother was said about it.However, immediately following this testimony the General Counsel put the follow-ing questions to Birchfield,receiving the following answers:Q. Did you have that conversation directly with Mr. Wright?A.Mr. Frank Chambers was the man that told me that.Q.Was Mr. Chambers the foreman?A. He was under Mr. Wright.I understand he was under Mr. Wright.Hehad one section and Dewey Wright had another one, but Mr. Wright was thegeneral foreman on that shift.Neither Dewey Wright nor Frank Chambers was called to testify, however, A. E.Long, the Respondent's vice president and general manager of the mine testified:Q. (By Mr. Lindsay Young.)Mr. Long, did you ever instruct DeweyWright or any other supervisor of the Laddie Coal&Mining Company to getrid of Hugh B.Birchfield for any reason or any other similar statement such as,"Get rid of this man, no matter what?"A. No. I told all of the foremen individually and collectively to dischargeanyone for violation of any safety rules and for violation of any Federal orState law.On cross-examination Birchfield testified:Q. (By Mr. Robert Young.)You said you testified a while ago that youwere told to watch your step and you took that not only to avoid evil but theappearance of evil,that is, not carry cigarettes and cigarette lighters.A. No, sir.I was never told not to carry them.Q.What did you understand the meaning,watch your step about this?A. Not let none of the higher officials catch me smoking in there.[Empha-sis supplied.]Birchfield testified that on July 18, 1957,3before he went into work he had beenstanding at the "light house" smoking;that he started into work and that when hewas 15 or 16 feet inside the "drift mouth"Mr. Long hollered at me and asked me was I going inside the mines and Itold him,"Yes, sir," I was.He said,"Get out.Get out.You are fired." Isaid, "On what grounds?"He said, "You have got smoking facilities on you."I said, "Can you prove it?"He said,"Get out.Get out.You are fired."that he then went to the"washhouse,"and was preparing to change his clothing andthat within 10 minutes after Long had discharged him, Long appeared at the wash-house and gave him a check in full,although a half month's pay was withheld, pay-day being the 15th and 30th, and the office was between 600 and 700 yards fromthe point at which he had been discharged.Manager Long testified that he saw Birchfield smoking before work, saw himgo into the"driftmouth"after putting his smoking materials into his pockets.Hetestified further:So I went on over to the drift mouth with Birchfield and, as he said, it wasabout 14 or 15 feet,Iguess,inside the drift mouth;I asked him if he wasgoing on in the mine.He said yes.I said, "You mean that you are going in themine with those smoking articles in your pockets?"and he said,"Sure."I said,"Well, all right,then,you are through."$ The mine had reopened and Birchfield had returned to work May 20. LADDIE COAL & MINING CO.557Long further testified that the "scale house," about 30 or 40 feet from the "driftmouth"isconnected by telephone with the office;that he stepped into the "scalehouse" telephoned the office and instructed the clerk to prepare Birchfield's checkin full; that the July 15 payroll was already prepared but had not yet been sent tothe Respondent'smain office making it a simple matter to figure Birchfield's accountin full, as he was an hourly paid worker; according to Long:So I followed after Mr. Birchfield very closely, went into the office, picked upthe check from the clerk, took it over to the bath house and Mr. Birchfield hadstarted to disrobe, and I told him, I said, "Here is your check.We are payingyou up to date."Manager Long testified that: shortly after he took charge of the Respondent'smine, when it was first opened,the chief mine inspector of Tennessee informedhim that the mine would be classified a "gassy" mine,as it worked the same seamof coal in which gas had been found and an explosion had occurred; that the presenceof gas in a mine is very dangerous;on November 17, 1955, he found burned matchesin one of the return air courses of the mine, where, had there been gas at any pointin the mine it would have been carried by the air current and the lighting of a flamewould have caused an explosion; because of the fact that since 1955 "we were con-stantly plagued by organizers for the United Mine Workers Union"4 and the factthat the local people were of independent character,he being a stranger feared ashutdown from the very beginning if he was not "tolerant" in the enforcement ofstringent safety laws, until such time as he had won the confidence of the employees;on May 21, the day after the mine reopened, following the Board-conducted electiona worker was killed in the mine because safety rules had been flagrantly violated andso, at that time, I decided that we just simply had to get all of our miners andforeman and everyone to obey reasonable safety rules, and the laws . . . that theymust see that the timbering was kept up according to our standards, and thatsmoking in the mine and the carrying of smoking articles must be stopped.According to Long in June and early July 1957, after having again been told thatsmoking was prevalent in the mine,"I again told all the foreman I wanted them todischarge anyone, I did not care who it was, for the violation of any safety rulesState or Federal law-"; that thereafter as the foreman claimed that although theycould smell smoke they could not catch anyone he "decided that I had to make anexample of someone," if such a violator would be caught.The rule against smoking in the mine had been published to all employees fromits first opening by means of a sign posted at the entrance which read:DANGERNO SMOKINGMATCHES OROPEN LIGHTSOn November17, 1955,the day Long discovered the burned matches in thereturn air course he wrote the Union that the mine was declared"gassy" andasked its cooperation in preventing smoking or bringing smoking materials into themine.The letterreadinter alia:Please ask all of the Scott County Miners Union to observe the law.If theydo not,we shall have to initiate periodic searches but it is much better if we allobserve the "Honor System."A copy of this letter was posted on the bulletin board at the mine from November17, 1955, until October 1957.Birchfield admitted he had cigarettes on his person at the time he was discharged;he further testified:Q. Did you, during the time that you were employed there, ever smoke inthe mine?A. Yes, sir. I did.Q.Did you ever do so in the presence of any supervisor?A.No, sir.I never.4 The record contains uncontroverted testimony that at the time the mine was openedthe Respondent informed prospective employees that the mine was a marginal operationand that the United Mine Workers' scale of wages could not and would not be paid. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe testified he knew of the sign prohibiting smoking or bringing matches into themine, testified he knew the mine was "gassy" but that he nevertheless smoked in it; hefurther testified:Q. Now, during the time that you were working there, did you see cigarettesor matches in the mine?A. Yes, sir.They are all over the place in the mines.You can see themanywhere in the mines; cigarette butts, match stems, and whatnot in the mines.He further testified:Q. (By Mr. Hamilton.)Mr. Birchfield, you testified on cross-examinationthat you knew that Mr. Wright was telling you to get rid of this evidence sothat-this evidence of smoking-so that the Company's higher managementwould not see it. Just what did Mr. Wright have to say?A.Well,Mr. Wright told me to watch my step and during the time that Ithrew these cigarette butts and smoking tobacco on the belt, he said if they hadseen that, for instance, if Mr. Long crawled through there, come through thatplace there, and all that stuff piled up there, cigarette butts and everything, Mr.Long might have got it in his head that I had not been doing a thing on thatshift, had not been doing my work, just sitting there smoking had a sack ofCountry Gentleman out there-looked like a sack of-out there smoking, andthat is what he was pertaining to.The General Counsel apparently in an effort to show disparity of treatment betweenadherents of the UMW and other employees called various witnesses as to smokingand discharges.Without burdening this Report with detail, it is the Trial Examiner'sopinion that this testimony served more to buttress the wall of the Respondent'sdefense rather than breach it, thus those called testified they had smoked in the mine,had seen and smelled smoke, but in the main all testified no smoking took place inthe presence of supervisors.All the witnesses knew of the rules against smoking orbringing matches into the mine, thus Lawrence Smith, called by the General Counsel,testified :TRIAL ExAMINER:Did you ever smoke in the mine after this conversationwith Mr. Long in which he told you to get rid of the cigarettes before you wentin the mine?The WITNESS:No, I got me some chewing tobacco and I started chewing.Iwas pretty particular because I figured I would get fired if I got caught withthem again.George Posey, also called by the General Counsel, testified that he was dischargedbecause he had improperly placed timbering.Posey did not serve on the picket line.John C. Bradshaw, District Mine Inspector for the State of Tennessee, testifiedthat the Respondent's mine is designated a "gaseous mine."The statutes of Tennessee provide (Mines & Mining Title 58) :The carrying of matches or other flame making devices and smoking in a gassymine shall be prohibited.The Federal Coal Mine Safety Act (66 Stat. 692) reads:In a gassy mine, smoking shall not be permitted underground, nor shall anyperson be permitted to carry smoking materials, matches, or lighters under-ground.Manager Long testified:Q. Now, has any other person, other than Hugh B. Birchfield, been dis-charged for carrying smoking material in the mines?A. No. The very next night after I discharged Mr. Birchfield I never sawso many packs of chewing tobacco around the-with the employees.Q. Do you still see the chewing tobacco?A. Yes. It had a good effect.ConclusionThe Respondent's answer averred:the Respondent says that it discharged and has refused to reinstate said Birchfieldbecause he violated the safety rules and regulations of the respondent companyand statutory law of the State of Tennessee in that he carried a cigarette DR. ihALSBURY'S LABORATORIES,INC.559lighter, a flame making device,into the mine of Respondent,which has beendesignated by the United States Bureau of Mines and the Tennessee Departmentof Mines as a gassy mine, which act is prohibited by ... the Tennessee Code.Itmay well be that the Respondent considered the United Mine Workers a plaguewhich could prevent the operation of its mine, however,considering Birchfield'stestimony that"13 or 14"of the Respondent's employees were in the United MineWorkers'picket line and there is no contention that any of these,except Birchfield,were discharged therefore,and, moreover since there is evidence that employees whohad no connection with the United Mine Workers were discharged because theyviolatedsafety regulations,it cannot be said that the Respondent sought out adherentsof the United Mine Workers for discriminatory discharge.Birchfield's discharge occurred 2 months after the picket line incident.The recorddiscloses that the Respondent had knowledge of Birchfield's "membership" in theUnitedMine Workers acquired sometime after he was employed in 1955. It isclear that Birchfield knew (as must all the employees) that the Respondent's minewas classified as "gassy"; that smoking and carrying fire-making devices in the minewas both illegal and prohibited by the Respondent's rules; that he was given friendlywarning not to smoke on pain of discharge and despite all this he continued tosmoke and carry fire-making devices in the mine.Final ConclusionsThe Trial Examiner is convinced and finds on the entire record that the GeneralCounsel has not sustained his burden of proof and will therefore recommend thatthe complaint be dismissed in its entirety.CONCLUSIONS OF LAW1.The operations of the Respondent, Laddie Coal &MiningCo. occur in com-merce, within the meaning of Section 2(6) and (7) of the Act.2.The Respondent has not engaged in unfair labor practices within themeaningof Section 8(1) and (3) of the Act as alleged in the complaint.[Recommendations omitted from publication.]Dr. Salsbury'sLaboratories,Inc.andUnited PackinghouseWorkers of America,AFL-CIO,Petitioner.Case No. 18-RC-3640.December 18, 1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Kenneth W. Haan,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sec-tion 9(c) (1) and Section 2(6) and (7) of the Act.122 NLRB No. 67.